In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00008-CV



        TFHSP SERIES L.L.C., SERIES N 6 AND
   THE STIRRUP IRON 6048 LAND TRUST, Appellants

                            V.

     BANK OF AMERICA, N.A., ET AL., Appellees



        On Appeal from the 342nd District Court
                Tarrant County, Texas
           Trial Court No. 342-0265740-13




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                    MEMORANDUM OPINION
        The appellants, TFHSP Series L.L.C., Series N 6, and The Stirrup Iron 6048 Land Trust,

have filed an agreed motion to dismiss the pending appeal in this matter. 1 The appellants

represent that the parties have reached a full and final settlement and that they no longer desire to

prosecute this appeal.

        The appellants’ motion is granted, and the appeal is dismissed. See TEX. R. APP. P.

42.1(a)(1).



                                                        Jack Carter
                                                        Justice


Date Submitted:           June 4, 2014
Date Decided:             June 5, 2014




1
 Originally appealed to the Second Court of Appeals in Fort Worth, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West
2013). We are unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on
any relevant issue. See TEX. R. APP. P. 41.3.

                                                       2